ON MOTION FOR REHEARING AND ALTERNATIVE MOTION FOR CLARIFICATION
PER CURIAM.
We deny GEICO’s motion for rehearing, but grant its alternative motion for clarification. Accordingly, we withdraw our opinion dated March 6, 1986 and substitute the following opinion in its place.
Frank Benchina appeals a final summary judgment holding that his father’s insurance carrier, Government Employees Insurance Company (GEICO), was not legally obligated to pay the claim filed by Benchi-na under his father’s uninsured motorist policy. Benchina argues that although the GEICO insurance contract specifically excluded coverage upon the insured’s signing of a release, such exclusions have been judicially interpreted to result in a forfeiture of coverage only when the insurance carrier has been prejudiced by the release. See Tucker v. Seward, 400 So.2d 505 (Fla. 5th DCA 1981); Southeast Fidelity Insurance Company v. Earnest, 395 So.2d 230 (Fla. 3d DCA 1981). Here the record reveals the existence of a genuine issue of material fact regarding prejudice to GEI-CO, thus precluding the entry of summary judgment. See Holl v. Talcott, 191 So.2d 40 (Fla.1966); O’Connell v. Walt Disney World Company, 413 So.2d 444 (Fla. 5th DCA 1982).
REVERSED and REMANDED for further proceedings.
UPCHURCH and SHARP, JJ., and GO-SHORN, G.S., Associate Judge, concur.